Citation Nr: 1048299	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-24 470A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post operative 
residuals of a total laminectomy of the L5 vertebrae with 
posterolateral fusion of the sacrum, currently rated as 20 
percent disabling.

4.  Entitlement to an increased rating for residuals of a torn 
right medial meniscus with early traumatic arthritis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G.Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 (spine and knee) and August 2007 
(hearing loss and tinnitus) rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to increased ratings for residuals of a 
L5 laminectomy, and for residuals of a torn right meniscus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service, and it is not 
etiologically related to service.

2.  Tinnitus was not demonstrated in service, and it is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss was not incurred in or 
aggravated by active duty service, and a sensorineural hearing 
loss may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in pre-rating correspondence dated April 
2007 of the information and evidence needed to substantiate and 
complete his claims, to include information regarding how 
disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing VA examinations.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).   

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss and Tinnitus-Factual Background

Service treatment records are silent as to any complaints of or 
treatment for either hearing loss or tinnitus.  The Veteran's 
service treatment records reflect fluid in the ears bilaterally 
in December 1974.  Bilateral otitis externa and serous otitis 
were noted in June 1975.  The Veteran's May 1976 Report of 
Medical Examination for the purpose of separation reported normal 
hearing and normal ears.

Treatment records dated in September 2004 from private physician 
Dr. F.G. reported the Veteran's complaints of a two month history 
of buzzing in his ears.  The Veteran denied a prior history of 
such buzzing.  It was noted that the Veteran was a jet engine 
mechanic for about eleven years and had worked on heavy machinery 
for many years.  It was further noted that the Veteran took full 
strength aspirin daily.  Physical examination revealed clear 
tympanic membranes and normal hearing.  Dr. F.G. provided an 
assessment of tinnitus which could be related to the Veteran's 
use of aspirin.  

A history of tinnitus times several months was noted at an April 
2005 VA outpatient clinic.  The assessment was tinnitus with a 
history of noise exposure.

In a January 2007 treatment note from Dr. F.G., it was noted that 
the Veteran complained of increased buzzing in his ears and 
decreased hearing.  A screening audiogram reportedly revealed 
that the Veteran could only hear at the 2000 hertz frequency in 
the right ear and none of the left ear frequencies.  

The Veteran was afforded a VA audio examination in August 2007.  
It was noted that the Veteran worked in the Air Force in jet 
maintenance management.  After service he reported working in 
retail sales, in an industrial refrigeration factory, and at a 
metal press with ear protection.  The appellant reported 
bilateral, constant tinnitus.  Audiometric study revealed mild to 
severe bilateral sensorineural hearing loss.  Speech recognition 
was 96 percent in the right ear and 100 percent in the left ear.  
The middle ear systems were normal bilaterally.

Having examined the Veteran and reviewed service and post-service 
treatment records, the examiner noted that the Veteran first 
reported tinnitus symptoms in 2004 and that he was ingesting an 
aspirin a day which he continued to do.  The examiner stated that 
aspirin was a documented cause of tinnitus, and concluded that it 
was less likely than not that the Veteran's tinnitus was due to 
his service.  

Regarding the Veteran's hearing loss, the examiner noted that in-
service hearing examinations showed normal findings.  The 
examiner further noted that the use of ear protection was 
documented in service treatment records and that the Veteran's 
hearing loss was first documented years later.  The examiner 
stated that the Veteran's hearing loss was therefore less likely 
than not related to his service.

In his substantive appeal, the Veteran stated that he was exposed 
to extreme noise while working as a crew chief on a jet flight 
line during service.  See September 30, 2008 VA-9 Form 9. 

VA medical center treatment notes include a November 2008 
audiology consult in which it was noted that the Veteran was 
issued hearing aids in June 2007.  It was further noted that the 
Veteran had a high frequency sensorineural hearing loss 
bilaterally and that his ear canals were clear.

The Veteran testified before a Decision Review Officer (DRO) in 
February 2009.  During his hearing, the Veteran stated that he 
was a F-4 Phantom crew chief on the flight line.  He testified 
that as a jet maintenance man he was regularly around running jet 
engines on the flight line.  When asked whether he noted a 
deterioration in his hearing and his tinnitus during or 
immediately after his service, the Veteran stated that his 
tinnitus occurred one morning approximately seven years prior to 
the hearing and that he had had it ever since that time.  

The Veteran's wife testified that she had to answer phone calls 
because the appellant was unable to hear what was said, and he 
could not hear what others were saying in crowds.  She further 
noted that he could not understand church sermons, and that she 
had to make sure that the Veteran could see her when she spoke to 
him.  

Regarding his post-service employment, the Veteran stated that he 
worked in retail sales between 1976 and 1994.  The Veteran 
further testified that he worked in a factory which made 
refrigerators but that if he went to the factory floor, he always 
wore hearing protection.  He stated that hearing tests were 
conducted while he worked at the factory.  He testified that 
after such hearing tests were taken he was not told that he had 
hearing loss.  

The Veteran opined that the VA examiner unfairly considered his 
post-service exposure to noise and failed to note that the 
appellant was exposed to a significant amount of noise during his 
service.  

In March 2009, the Veteran submitted a letter from co-worker C.M. 
who stated that she had observed the impact of his hearing 
impairment, and that as a retired soldier, she understood the 
level of noise he had been exposed to.  She added that the 
hearing protection used during the Veteran's period of service 
was not as advanced as hearing protection is today.  The Veteran 
additionally submitted a statement signed by a number of co-
workers stating that the appellant's hearing loss affected his 
every day activities.  See March 21, 2009 co-Worker Petition.  

Bilateral Hearing Loss-Analysis

The preponderance of the most probative and competent evidence is 
against finding that the Veteran's hearing loss is a result of 
his service.  Initially, a hearing loss was not shown in-service.  
Secondly, a sensorineural hearing loss may not be presumed to 
have been incurred in-service since a compensably disabling loss 
was not found within one year of separation from active duty.  
38 C.F.R. §§ 3.307, 3.309.  Indeed, the Veteran's first 
documented complaint of hearing loss occurred in January 2007.  
See January 4, 2007 Dr. F.G. Treatment Note.  In this respect, 
symptoms not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 
at 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  In this case, however, the Veteran has not asserted that 
he has experienced hearing loss since service and the objective 
evidence indicates that, like his tinnitus, his hearing loss 
began many years after his service, weighing against finding that 
the Veteran's service was the cause of any current loss.  

The evidence also demonstrates that the Veteran's hearing was in 
fact normal at separation and thereafter as well.  See May 20, 
1976 Report of Medical Examination.  Further, the Veteran stated 
in his DRO hearing that factory examinations failed to note 
hearing loss and in September 2004, his hearing was found to be 
normal on examination by Dr. F.G.  

While it is clear that the appellant presently has a hearing 
loss, the competent medical evidence preponderates against 
finding a relationship between the Veteran's current hearing 
disorder and his service.  

In this regard lay persons, such as the Veteran and his co-
workers, are competent to report on matters that which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), it was held that a lay person can speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  The Veteran is competent to speak to current hearing 
loss, and his co-workers are competent to speak to their 
observations of his behavior.  

In this case, however, neither the Veteran nor his co-workers are 
competent to speak to the underlying cause of the appellant's 
hearing loss.  Moreover, the Veteran's co-worker C.M. is not 
shown to be medical professional, and hence, she is not competent 
to render an opinion addressing the etiology of the Veteran's 
hearing loss.

In some circumstances where a nexus is obvious through lay 
observation, a lay person is competent to speak to the etiology 
of a disorder.  Here, however, the Veteran suffers from a 
sensorineural hearing loss.  While a lay person can state that 
they have problems hearing, discerning the cause of any hearing 
loss is not within a lay persons competency.  As the Veteran's 
sensorineural hearing loss was first symptomatic years after his 
service, and as there is no competent evidence otherwise, the 
question of the origin of the Veteran's hearing loss must be left 
to a medical professional.  Id.  

As stated above, in order to establish service connection there 
must be evidence of an in-service incurrence or aggravation of a 
disorder, a present disorder and a nexus between the two.  As the 
evidence preponderates against finding either an in-service 
incurrence or aggravation of hearing loss, or a competent medical 
opinion linking his hearing loss to his service, the Veteran's 
claim must be denied.

Tinnitus-Analysis

For many of the same reasons discussed above, the Board finds 
that the evidence preponderates against entitlement to service 
connection for tinnitus.

The record shows that in September 2004, the Veteran first 
reported a two month history of buzzing in his ears.  The 
evidence does not show, nor has the Veteran asserted, that his 
tinnitus symptoms began during or soon after service.  Indeed, in 
September 2004, the appellant specifically denied any similar 
prior history.  Accordingly, the Veteran appears to assert that 
his tinnitus is due to service solely based on the fact that he 
was exposed to loud noise during service.  

The Board finds that this assertion is outweighed by evidence 
against a finding for service connection for a number of reasons.  
As stated above, while the Veteran may testify as to his 
symptoms, where continuity of such symptoms are not shown, he is 
not competent to offer an opinion addressing the cause of his 
disorder.  Layno, Jandreau.  Further, the evidence does not 
demonstrate any in-service treatment for or complaints of 
tinnitus and not one but two medical professionals, Dr. F.G. and 
the Veteran's August 2007 VA audiologist, stated that the 
Veteran's regular use of aspirin might be the cause of his 
tinnitus, with the examiner going so far as to say it was less 
likely than not that tinnitus was a result of service.

Thus, the evidence of record preponderates against finding an in-
service incurrence of tinnitus or a link between the Veteran's 
present tinnitus and service.  The Veteran's claim for service 
connection must therefore be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.  Thus, the claims are denied.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran asserts that his spine and knee disorders warrant 
increased ratings.  The Veteran was most recently afforded VA 
examinations of the joints and spine in May 2007.  The Veteran 
contests, however, that his examinations were inadequate.  During 
his February 2009 DRO hearing, the Veteran stated that his VA 
examiner failed to conduct range of motion studies of his back 
and that he failed to note the Veteran's instability of the knee.  
The Veteran testified that he experienced falls and several near 
falls due to knee instability.  

While the May 2007 spine VA examination reported range of motion 
findings that study is now more than three years old.  
Additionally, while that examiner noted the Veteran's complaints 
of knee instability, he did not address specifically whether 
there was weakness, stiffness, deformity or instability of the 
knee, findings which might also render a higher disability 
evaluation.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action 
to secure any necessary records pertaining to 
care for lumbar and right knee disorders 
since 2007, which have not been previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must be 
documented in the claims file.  If the AMC/RO 
cannot locate any identified records, the 
AMC/RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The AMC/RO must then: (a) notify 
the Veteran of the specific records that it 
is unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA orthopedic examination by a physician.  
The claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating spinal 
and joint disabilities, the physician is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of any 
disability due to residuals of a lumbar 
laminectomy, and a torn right meniscus.  A 
complete rationale for any opinion offered 
must be provided.
  
The VA examiner is requested to append a copy 
of their curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   
 
4.  After the development requested, the 
AMC/RO should review the examination report 
to ensure complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the 
issue of entitlement to an increased rating 
for residuals of an L5 laminectomy and 
residuals of a torn meniscus of the right 
knee.  If any benefit sought is not granted 
to the appellant's satisfaction, the Veteran 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


